Citation Nr: 1230372	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  03-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected history of orchiepidymitis and left testicle orchidopexy (hereinafter "left testicle disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which awarded service connection for the left testicle disability and assigned a noncompensable rating effective from December 1992.  

The Veteran presented testimony before the Board in June 2004.  A transcript has been associated with the claims folder. 

In February 2009, the Board affirmed the initial noncompensable evaluation for the left testicle disability; the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated September 2009, the Court vacated the February 2009 Board decision in accordance with a Joint Motion for Partial Remand (JMR) filed by the Veteran, through his attorney, and the Secretary of VA.  The matter was remanded to the Board for further appellate review consistent with the JMR.  

In March 2010, the Board remanded the matter to the RO for additional development and adjudication.  In August 2011, the RO awarded an increased 10 percent rating for the left testicle disability retroactive to the original grant of service-connection.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and argues for a rating in excess of 10 percent, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 
The RO additionally awarded special monthly compensation based on loss of use of a creative organ effective from December 1992.  

In November 2011, the Board referred the Veteran's claim for a medical expert opinion.  The Board received the VHA opinion in February 2012.  The Veteran was provided a copy for his review and response, which was received in April 2012.  The matter is ready for appellate disposition. 


FINDINGS OF FACT

Throughout the appellate period, the left testicle disability has been shown to be consistent with no more than atrophy of both testes; the disability is not productive of urinary symptoms, including voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection. 


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation, and no higher, for the service-connected left testicle disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.115a, 4.115b, Diagnostic Codes 7523, 7525 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claim arises from his disagreement with the initial disability evaluation assigned following the grant of service connection for the left testicle disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

However, the record shows that in August 2006 and March 2010 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to a higher rating, i.e. evidence that the service-connected disability had worsened in severity.  These letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran was given an opportunity to respond and did.  The matter was last readjudicated in an August 2011 rating decision and supplemental statement of the case (SSOC).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service treatment records, reports of VA examination, records from the Social Security Administration (SSA), the VHA opinion received in February 2012, and the transcript from the June 2004 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (VA's electronic database storage).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the decision that assigned the initial noncompensable rating for the left testicle disability and the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson, supra.   As noted in the Introduction, the RO awarded an increased 10 percent rating and special monthly compensation for loss of use of a creative organ effective from December 1992.  See August 2011 rating decision.  
    
The Veteran's service connected left testicle disability is currently rated by analogy and has been assigned a 10 percent rating under Diagnostic Code 7804 for scars effective from December 1992.  38 C.F.R. §§ 4.20, 4.118.  The Board is not restricted to the rating criteria employed by the RO.  In order to afford the Veteran the broadest scope of review, and to ensure that the left testicle disability is evaluated properly, the Board shall consider the service-connected symptomatology under each and every applicable Diagnostic Code that provides rating criteria for evaluating genitourinary disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left testicle disability warrants an initial 20 percent rating, and no higher, under the criteria applicable for rating the genitourinary system.  38 C.F.R. §§  4.7, 4.115b.  

The Board finds the evidence in equipoise as to whether both testes are atrophied and will grant a 20 percent rating under Diagnostic Code 7523 for atrophy of both testes.   38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Atrophy of the left testicle is not in dispute.  The July 2007 and May 2011 VA examiners found the right testicle to be "2/3 of normal size testicle."  The Board posed the question to the VHA examiner whether a testicle 2/3rd the normal size was considered atrophied.  The VHA examiner was equivocal in his February 2012 response.  The examiner indicated the Veteran entered military service with some baseline atrophy in both testicles; yet according to his "objective" response, ultrasonographic measurements for testicular volume of the right testicle were normal (22.15cc out of a normal reference range between 12 and 25 cc). 

There can be no doubt that further medical inquiry could be undertaken (e.g. seeking an addendum VHA opinion) with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
The current medical evidence, as noted, approximates findings consistent with an initial 20 percent disability evaluation for atrophy of both testes.  

However, no more than a 20 percent evaluation is warranted for the left testicle disability.  The Board has also considered rating the Veteran's service-connected disability under a different Diagnostic Code, but finds none that may be assigned on the facts of record or which would avail him of a higher disability rating.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The preponderance of the medical evidence of record is against a finding that the Veteran's left testicle disability is productive of urinary symptoms, to include voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection.  38 C.F.R. § 4.115a, 115b, Diagnostic Code 7525.  In July 2007, the Veteran underwent a VA genitourinary examination. The examination report had three subsequent addenda in August, September, and October 2007.  The August 2007 addendum to the examination report showed that the Veteran was seen by a VA urologist after his July 2007 VA examination.  The urologist diagnosed the Veteran with urinary frequency and urge incontinence of undetermined etiology.   The September 2007 and October 2007 addendum opinions concluded the Veteran's symptoms of urinary frequency and voiding dysfunction were not due to his left testicle disability.  Finally, the February 2012 VHA examiner (Section Chief of Urology) opined that it was not likely that the Veteran's urinary symptoms were related to his left testicular complaints and surgical history.  The VHA examiner reasoned that interventions for undescended testicles and conditions affecting the testicle did not directly influence urinary functions.   The urologist further reasoned that while urological conditions of the prostate, bladder, or urethra could manifest as infections in the testicle, an inverse relationship was not valid.  

Based on the foregoing, there is no evidence of record to support an increase greater than 20 percent disabling.  Specifically, there has been no persuasive evidence showing that the urinary symptoms were related to the left testicle disability.  38 C.F.R. § 4.115b.  The Board would additionally note that VA treatment records do not provide evidence in support of his claim of related urinary symptoms, to include entry dated in February 2010 showing that after complaints of testicle pain, dysuria, polyuria, nocturia, and urgency, the Veteran was diagnosed with chronic testicle pain of unknown etiology and irritable bladder.  

As noted at the outset, in the August 2011 rating decision, the RO granted an increased 10 percent rating for the left testicle disability under the Schedule of Ratings for the skin; however, there has been no evidence of scars, other than the head, face, or neck that are deep or cause limited motion in an area or areas exceeding 72 square inches.  38 C.F.R. § 4.118.  

In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the 20 percent disability rating which has been awarded in the instant decision.   38 C.F.R. § 4.7.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At present, however, there is no basis for assignment of an evaluation other than that noted above, to include "staged" ratings.  See Fenderson, supra.

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran raised the issue of a TDIU rating with respect to left testicle disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, the matter was separately denied by the RO in an August 2003 rating decision, which the Veteran did not appeal.  There is no objective evidence of unemployability due to the service-connected left testicle disability.  Simply because SSA found the Veteran disabled as of July 2007 for disorders of the male genital organ, the Board is not bound by the findings of disability and/or unemployability made by other Federal agencies, including the SSA.  Collier v. Derwinski, 1 Vet. App. 313, 417 (1991).  A claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left testicle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See
 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  In the instant case, the Board has awarded an increased 20 percent rating for the left testicle disability under Diagnostic Code 7523 for atrophy of both testes.  38 C.F.R. § 4.115b.  In doing so, the Board has found that the criteria reasonably describe the Veteran's  disability level and symptomatology.  Thun, supra.  Moreover, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).   Thus, his disability picture is contemplated by the rating schedule and the increased 20 percent schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id. 
While further analysis is not necessary since his disability is contemplated by the rating schedule, for the sake of arguendo, the Board finds no evidence of frequent periods of hospitalization for the left testicle disability or marked interference with employment.  As indicated previously, the Board is not bound by the findings of unemployability made by SSA.  Collier, 1 Vet. App. at 417.  Though the Board would note that SSA determined  that the Veteran was limited to sedentary employment, which was further limited by his urinary frequency.  Urinary frequency has been determined in the instant case not to be related to the service-connected left testicle disability.  

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left testicle disability reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 20 percent evaluation for the service-connected left testicle disability, and no higher, is granted subject to the controlling regulations governing monetary awards.


____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


